DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 3, and 5 of U.S. Patent No. 11,187,638. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claim 1, all of the limitations of claim 1 can be found in claims 1, 2, 3, and 5 of the US Patent.
Claims 1-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 6,-12, 15, 16, and 18-24 of U.S. Patent No. 11,187,638 in view of Peters US Pub. No. 2012/0281215 and Trainer US Pub. No. 2016/0202164.
Regarding claims 1 and 22-24, claim 1 of the US patent teaches all of the limitations of claim 1, claim 25 of the US patent teaches all of the limitations of claim 22, claim 26 of the US Patent teaches all of the limitations of claim 23, and claim 27 of the US Patent teaches all of the limitations of claim 24 except for “a plurality of optical fibres, each optical fibre corresponding with a light detector and arranged to couple light from the respective detector path to the corresponding light detector; wherein each optical fibre is arranged to receive the scattered light from the detector path at a first end portion; wherein the first end portions of each optical fibre comprise a two dimensional array of fibres.”
Peters teaches a plurality of optical fibres, each optical fibre corresponding with a light detector and arranged to couple light from the respective detector path to the corresponding light detector; wherein each optical fibre is arranged to receive the scattered light from the detector path at a first end portion (Figure 2).
It would have been obvious to a person having ordinary skill in the art at the time of filing to have a plurality of optical fibres, each optical fibre corresponding with a light detector and arranged to couple light from the respective detector path to the corresponding light detector; wherein each optical fibre is arranged to receive the scattered light from the detector path at a first end portion for the purposes of increasing the flexibility of the system by using optical fibers which allows for movement of the detection location since the optical path can be bent by the optical fibers to the detectors.
The US Patent and Peters are silent with respect to wherein the first end portions of each optical fibre comprise a two dimensional array of fibres. 
 Trainer teaches Once the final window spacing is reached (Position B), the cell housing could be tilted to orient the inner window surfaces to be perpendicular to the gravitational force to reduce settling motion of the particles during the scan. In position B, the optical system scans in a pattern (zig-zag, serpentine, spiral etc.) over that thin layer (in a plane parallel to the windows) to count the particles in that layer (paragraph 468). Said another way, Trainer teaches to perform a 2-dimensional scan of the sample.
MPEP section 2144.04 VI B discusses duplication of parts and the courts have held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
It would have been obvious to a person having ordinary skill in the art at the time of filing to duplicate the 1 dimensional fiber array of Peters into a 2 dimensional fiber array for the purposes of reducing the time required to scan the sample as taught by Trainer and perform a snapshot of the entire sample reducing analysis time.
Regarding claim 2, claim 3 of the US Patent teaches the claim.
Regarding claim 3, claim 6 of the US Patent teaches the claim.
Regarding claim 4, claim 7 of the US Patent teaches the claim.
Regarding claim 5, claim 8 of the US Patent teaches the claim.
Regarding claim 6, claim 9 of the US Patent teaches the claim.
Regarding claim 7, claim 10 of the US Patent teaches the claim.
Regarding claim 8, the combination of the US Patent, Peters, and Trainer teaches the limitations of the claim. Peters teaches the angle of intersection and the combination of Peters and Trainer would produce a scattering volume.
Regarding claim 9, claim 1 of the US Patent teaches the claim.
Regarding claim 10, claim 11 of the US Patent teaches the claim.
Regarding claim 11, claim 12 of the US Patent teaches the claim.
Regarding claim 12, claim 15 of the US Patent teaches the claim.
Regarding claim 13, claim 16 of the US Patent teaches the claim.
Regarding claim 14, claim 1 of the US Patent teaches the claim.
Regarding claim 15, claim 18 of the US Patent teaches the claim.
Regarding claim 16, claim 19 of the US Patent teaches the claim.
Regarding claim 17, claim 20 of the US Patent teaches the claim.
Regarding claim 18, claim 21 of the US Patent teaches the claim.
Regarding claim 19, claim 22 of the US Patent teaches the claim.
Regarding claim 20, claim 23 of the US Patent teaches the claim.
Regarding claim 21, claim 24 of the US Patent teaches the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 4, 5, 7, 8, 13, 14, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peters US Pub. No. 2012/0281215 in view of Trainer US Pub. No. 2016/0202164.
Regarding claim 1, Peters teaches an apparatus for particle characterization (Figures 1 and 2), comprising: 
a sample cell for holding a sample (Figures 1 and 2, 6; paragraph 38); 
a plurality of light source configured to illuminate the sample with a plurality of illuminating beam (Figures 1 and 2, 1-3; paragraph 38); 
a plurality of light detectors (Figures 1 and 2; 11-14 or 21-24), each light detector configured to receive scattered light resulting from the interaction between the illuminating beam and the sample along a respective detector path (paragraph 38; Figures 1 and 2), wherein each respective detector path is at substantially the same angle to the illuminating beam (paragraph 38 and 39; Figures 1 and 2) and wherein the detector paths are arranged to respectively intersect with the illumination beam at a plurality of locations along the illumination beam (paragraph 38 and 39; Figures 1 and 2)
a plurality of optical fibres, each optical fibre corresponding with a light detector and arranged to couple light from the respective detector path to the corresponding light detector (Figure 2, paragraph 39); wherein each optical fibre is arranged to receive the scattered light from the detector path at a first end portion (Figure 2; paragraph 38 and 39).
Peters is silent with respect to wherein the first end portions of each optical fibre comprise a two dimensional array of fibres. 
 Trainer teaches Once the final window spacing is reached (Position B), the cell housing could be tilted to orient the inner window surfaces to be perpendicular to the gravitational force to reduce settling motion of the particles during the scan. In position B, the optical system scans in a pattern (zig-zag, serpentine, spiral etc.) over that thin layer (in a plane parallel to the windows) to count the particles in that layer (paragraph 468). Said another way, Trainer teaches to perform a 2-dimensional scan of the sample.
MPEP section 2144.04 VI B discusses duplication of parts and the courts have held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
It would have been obvious to a person having ordinary skill in the art at the time of filing to duplicate the 1 dimensional fiber array of Peters into a 2 dimensional fiber array for the purposes of reducing the time required to scan the sample as taught by Trainer and perform a snapshot of the entire sample reducing analysis time.
Regarding claim 2, Peters teaches wherein each optical fibre is arranged to receive the scattered light from the detector path at a first end portion; and wherein the first end portions of each fibre are substantially parallel (Figure 2; paragraph 38 and 39).
Regarding claim 4, Peters teaches further comprising one or more fibre support members (Figure 2, fibers are attached to sample cell 6 holding them in place).
Regarding claim 5, Peters is silent with respect to wherein the first end portions of the optical fibres are each supported by an array of V grooves in a fibre support member. 
The examiner takes official notice it is well known to use V grooves for optical fiber supports. 
It would have been obvious to a person having ordinary skill in the art at the time of filing to have wherein the first end portions of the optical fibres are each supported by an array of V grooves in a fibre support member for the purposes of increasing the stability of the apparatus and alignment by having a V to hold the cylindrical optical fiber ensuring the fiber is centered on the V groove.
Regarding claim 7, Peters teaches further comprising: a plurality of pin-hole apertures, wherein each light detector is configured to receive light from the respective detector path via a corresponding pin-hole aperture (Figure 1, aperture system 9).
Regarding claim 8, Peters and Trainer teaches the plurality of detection points define a scattering volume (see claim 1 above the combination teaches a 2D array which would create a scattering volume) and the illuminating beam is equal to the angle of intersection of that detector path and the illuminating beam in the scattering volume (Peters: Figure 2).
Regarding claim 13, Peters teaches wherein said plurality of locations are at a plurality of different distances from a sidewall of the sample cell (Figure 1 and 2, the locations vary along the x-axis which is different from the left and right sidewalls).
Regarding claim 14, Peters teaches wherein each detector path is arranged to intersect with the illumination path at a different location along the illumination path and/or at a different distance from a sidewall of the sample cell (Figure 1 and 2, the locations vary along the x-axis which is different from the left and right sidewalls).
Regarding claim 24, Peters teaches A method of determining particle size or particle size distribution, comprising: 
illuminating a sample with at least one illuminating light beam (Figure 1 and 2; 1-3; paragraph 38); 
detecting light scattered from the illuminating light beam by particles in the sample along a plurality of detector paths (Figures 1 and 2; 11-14 or 21-24; paragraphs 38 and 39), each of the detector paths corresponding with a different light detector (Figures 1 and 2; 11-14 or 21-24; paragraphs 38 and 39), the detector paths corresponding with a plurality of measurement locations at different distances from the centre of a sample cell (Figures 1 and 2; 11-14 or 21-24; paragraphs 38 and 39), each detector path being at the same angle to the illuminating light beam (Figures 1 and 2; 11-14 or 21-24; paragraphs 38 and 39); 
excluding measurement locations that exhibit multiple scattering and/or insufficient scattering (paragraph 20); 
determining the particle size or particle size distribution from the measurement locations that are not excluded (paragraph 2).
Peters is silent with respect to wherein the light detectors are arranged in a two dimensional array. 
 Trainer teaches Once the final window spacing is reached (Position B), the cell housing could be tilted to orient the inner window surfaces to be perpendicular to the gravitational force to reduce settling motion of the particles during the scan. In position B, the optical system scans in a pattern (zig-zag, serpentine, spiral etc.) over that thin layer (in a plane parallel to the windows) to count the particles in that layer (paragraph 468). Said another way, Trainer teaches to perform a 2-dimensional scan of the sample.
MPEP section 2144.04 VI B discusses duplication of parts and the courts have held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
It would have been obvious to a person having ordinary skill in the art at the time of filing to duplicate the 1 dimensional fiber array of Peters into a 2 dimensional fiber array for the purposes of reducing the time required to scan the sample as taught by Trainer and perform a snapshot of the entire sample reducing analysis time.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peters and Trainer as applied to claim 1 above, in view of Brown US Patent No. 4,975,237.
Regarding claim 6, Peters is silent with respect to wherein the first end portion of each optical fibre consists of an optical fibre core, from which any associated cladding, buffer and/or jacket has been removed.
Brown teaches removing the cladding, buffer, and/or jacket of an optical fiber in order to assemble a lens holder for dynamic light scattering measurements (abstract; Figure 2 and 3; col 9, lines 25-51).
It would have been obvious to a person having ordinary skill in the art at the time of filing to apply the teaching of Brown to Peters to have the first end portion of each optical fibre consists of an optical fibre core, from which any associated cladding, buffer and/or jacket has been removed for the purposes of creating a lens assembly and having the optical collection fiber use a lens to focus onto a specific location of the illumination beam increasing the accuracy of measurements by collecting more light.
Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peters and Trainer as applied to claim 1 above, in view of Meyer US Patent No. 5,956,139.
Regarding claim 9, Peters is silent with respect to further comprising: a plurality of lens elements, each lens element corresponding with a light detector and arranged to couple light from the respective detector path to the corresponding light detector.
Meyer teaches additional lenses mirrors, and apertures can be used in conjunction with optical fibers to define the exact portion of the sample volume form which the light scattered is accepted in order to be detected (col 9, lines 60-64).
It would have been obvious to a person having ordinary skill in the art at the time of filing to have a plurality of lens elements, each lens element corresponding with a light detector and arranged to couple light from the respective detector path to the corresponding light detector for the purposes of increasing the accuracy by defining the exact portion of the sample volume form which the light scattered is accepted in order to be detected (col 9, lines 60-64).
Regarding claim 10, Meyer teaches wherein the plurality of lens elements comprises an array of lens elements (Figure 2).
Claims 12 and 15-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peters and Trainer as applied to claim 1 above, in view of Trainer US Pub. No. 2014/0226158.
Regarding claim 12, Peters is silent with respect to further comprising a sample translation stage, configured to translate the sample cell normal and/or parallel to the illuminating beam.
Trainer teaches using a translation stage in order to determine the particle size distribution as a function of position (paragraph 265).
It would have been obvious to a person having ordinary skill in the art at the time of filing to apply the teaching of Trainer to Meyer to have further comprising a sample translation stage, configured to translate the sample cell normal and/or parallel to the illuminating beam for the purposes of determining the particle size distribution has a function of position within the sample cell.
Regarding claim 15, Peters is silent with respect to wherein each detector is configured to produce an intensity signal in response to the scattered light, and the apparatus comprises a processor configured to autocorrelate each intensity signal to produce a plurality of autocorrelation functions and combine each autocorrelation function to produce a total autocorrelation function.
Trainer teaches wherein each detector is configured to produce an intensity signal in response to the scattered light, and the apparatus comprises a processor configured to autocorrelate each intensity signal to produce a plurality of autocorrelation functions and combine each autocorrelation function to produce a total autocorrelation function (paragraph 86).
It would have been obvious to a person having ordinary skill in the art at the time of filing to apply the teaching of Trainer to Peters to have wherein each detector is configured to produce an intensity signal in response to the scattered light, and the apparatus comprises a processor configured to autocorrelate each intensity signal to produce a plurality of autocorrelation functions and combine each autocorrelation function to produce a total autocorrelation function for the purposes of determining the particle size and particle distribution increasing the accuracy of measurements.
Regarding claim 16, Trainer teaches wherein the processor is configured to determine, from the total autocorrelation function, at least one of: an average particle size, a polydispersity and a particle size distribution (paragraph 86).
Regarding claim 17, Trainer teaches wherein the processor is configured to identify and discard, or analyze separately, intensity signals and/or autocorrelation functions corresponding with contaminants or large particles (paragraph 214).
Regarding claim 18, Trainer teaches wherein the identification is based on predetermined rejection threshold or a dynamic rejection threshold (paragraph 214).
Regarding claim 19, Peters is silent with respect to further comprising a first and second electrode and a surface, wherein the first and second electrode are operable to create an electrical field in the sample in a direction parallel with the surface, and the plurality of locations include locations that are different distances from the surface.
Trainer teaches a first and second electrode and a surface, wherein the first and second electrode are operable to create an electrical field in the sample in a direction parallel with the surface, and the plurality of locations include locations that are different distances from the surface (Figures 38 and 39; paragraph 335).
It would have been obvious to a person having ordinary skill in the art at the time of filing to apply the teaching of Trainer to Peters to have a first and second electrode and a surface, wherein the first and second electrode are operable to create an electrical field in the sample in a direction parallel with the surface, and the plurality of locations include locations that are different distances from the surface for the purposes of determining spectral broadening due to Brownian motion increasing the accuracy of measurements (paragraph 335).
Regarding claim 20, Trainer teaches further comprising a processor configured to determine a zeta potential from the output of light detectors corresponding with the measurement locations at different distances from the surface (paragraph 334).
Regarding claim 21, Trainer teaches wherein the apparatus is operable to determine a zeta potential without translating the surface and without translating any detector path or the illumination beam relative to the sample (paragraph 334 and 335; Figure 38 and 39).
Claims 22 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peters US Pub. No. 2012/0281215 in view of Trainer US Pub. No. 2016/0202164 (herein after Trainer164) and Trainer US Pub. No. 2014/0226158.
Regarding claim 22, Peters teaches A method, comprising: 
illuminating a sample with at least one illuminating light beam (Figure 2, 1-3; paragraph 38 and 39); 
detecting light scattered from the illuminating light beam by particles in the sample along a plurality of detector paths (Figure 2, 21-24; paragraphs 38 and 39), each of the detector paths corresponding with a different light detector (Figure 2, 21-24; paragraphs 38 and 39), the detector paths corresponding with a plurality of measurement locations at different distances from the surface (Figure 2, 21-24; paragraphs 38 and 39), and each detector path being at the same angle to the illuminating light beam(Figure 2, 21-24; paragraphs 38 and 39); 
Peters is silent with respect to wherein the light detectors are arranged in a two dimensional array. 
 Trainer164 teaches Once the final window spacing is reached (Position B), the cell housing could be tilted to orient the inner window surfaces to be perpendicular to the gravitational force to reduce settling motion of the particles during the scan. In position B, the optical system scans in a pattern (zig-zag, serpentine, spiral etc.) over that thin layer (in a plane parallel to the windows) to count the particles in that layer (paragraph 468). Said another way, Trainer164 teaches to perform a 2-dimensional scan of the sample.
MPEP section 2144.04 VI B discusses duplication of parts and the courts have held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
It would have been obvious to a person having ordinary skill in the art at the time of filing to duplicate the 1 dimensional fiber array of Peters into a 2 dimensional fiber array for the purposes of reducing the time required to scan the sample as taught by Trainer and perform a snapshot of the entire sample reducing analysis time.
Peters is silent with respect to providing an electrical field in a sample, adjacent to the surface; and determining a surface zeta potential from the detected scattered light.
Trainer teaches providing an electrical field in a sample, adjacent to the surface; and determining a surface zeta potential from the detected scattered light ((paragraph 334 and 335; Figure 38 and 39).
It would have been obvious to a person having ordinary skill in the art at the time of filing to apply the teaching of Trainer to Peters to have providing an electrical field in a sample, adjacent to the surface; and determining a surface zeta potential from the detected scattered light for the purposes of determining spectral broadening due to Brownian motion increasing the accuracy of measurements (paragraph 335).
Regarding claim 23, Peters teaches a method of determining particle size or particle size distribution, comprising: 
illuminating a sample with at least one illuminating light beam (Figure 2, 1-3; paragraph 39 and 38); 
detecting light scattered from the illuminating light beam by particles in the sample along a plurality of detector paths (Figure 2, 21-24; paragraphs 38 and 39), the detector paths corresponding with a plurality of measurement locations at different distances from the centre of the sample cell (Figure 2, 21-24; paragraphs 38 and 39), each detector path being at the same angle to the illuminating light beam (Figure 2, 21-24; paragraphs 38 and 39), so as to produce intensity signals for each detector path (Figure 2, 21-24; paragraphs 38 and 39); 
Peters is silent with respect to wherein the light detectors are arranged in a two dimensional array. 
 Trainer164 teaches Once the final window spacing is reached (Position B), the cell housing could be tilted to orient the inner window surfaces to be perpendicular to the gravitational force to reduce settling motion of the particles during the scan. In position B, the optical system scans in a pattern (zig-zag, serpentine, spiral etc.) over that thin layer (in a plane parallel to the windows) to count the particles in that layer (paragraph 468). Said another way, Trainer164 teaches to perform a 2-dimensional scan of the sample.
MPEP section 2144.04 VI B discusses duplication of parts and the courts have held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
It would have been obvious to a person having ordinary skill in the art at the time of filing to duplicate the 1 dimensional fiber array of Peters into a 2 dimensional fiber array for the purposes of reducing the time required to scan the sample as taught by Trainer and perform a snapshot of the entire sample reducing analysis time.
Peters is silent with respect to performing an autocorrelation operation on the intensity signals to produce autocorrelation functions; identifying intensity signals and/or autocorrelation functions corresponding with contaminants and/or large particles; combining the autocorrelation functions that are not identified as corresponding with contaminants, to produce a total autocorrelation function; determining the particle size or particle size distribution from the total autocorrelation function.
Trainer teaches performing an autocorrelation operation on the intensity signals to produce autocorrelation functions (paragraphs 86 and 214); identifying intensity signals and/or autocorrelation functions corresponding with contaminants and/or large particles(paragraphs 86 and 214);  combining the autocorrelation functions that are not identified as corresponding with contaminants, to produce a total autocorrelation function(paragraphs 86 and 214); determining the particle size or particle size distribution from the total autocorrelation function(paragraphs 86 and 214).
It would have been obvious to a person having ordinary skill in the art at the time of filing to apply the teaching of Trainer to Peters to have performing an autocorrelation operation on the intensity signals to produce autocorrelation functions; identifying intensity signals and/or autocorrelation functions corresponding with contaminants and/or large particles; combining the autocorrelation functions that are not identified as corresponding with contaminants, to produce a total autocorrelation function; determining the particle size or particle size distribution from the total autocorrelation function for the purposes of determining the particle size and particle distribution increasing the accuracy of measurements.
Allowable Subject Matter
Claims 3 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and the above double patent rejections are overcome.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 3, The prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach “wherein each optical fibre is arranged to receive the scattered light from the detector path at a first end portion; and wherein the first end portions of each fibre are oriented at different angles.” in combination with the remaining limitations of the claim.
Therefore, prior art of record neither anticipates nor renders obvious the instant application claimed invention as a whole either taken alone or in combination.
Regarding claim 11, The prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach “wherein at least some of the plurality of lens elements are non-matching. ” in combination with the remaining limitations of the claim.
Therefore, prior art of record neither anticipates nor renders obvious the instant application claimed invention as a whole either taken alone or in combination.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Additional references are cited on the 892 which show the state of the art and have been considered but do not read on the allowed claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shawn DeCenzo whose telephone number is (571)270-3227. The examiner can normally be reached M-F, 9am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Shawn Decenzo/           Primary Examiner, Art Unit 2877